The very question of jurisdiction here raised, has been expressly decided by this Court so late as the January Term, 1875. State v. Cherry,72 N.C. 123. It was there held that the Superior Court has jurisdiction of the offence.
It is to be noted, that although this case has been here twice before, by appeal of the defendant, (74 N.C. 646 and 75 N.C. 256), yet this question of jurisdiction has not been raised by him before. Such a practice, to say the least, is not encouraged by the court. It is to be further noted, that the question of jurisdiction was not made until after it had been unmistakably decided. We cannot however suppose that the counsel of the defendant, with a knowledge of that decision, advised the appeal now before us. It must have been inadvertently overlooked.
No error.
PER CURIAM.                              Judgment affirmed. *Page 197